CHASE, Circuit Justice.
This is substantially a similar case to that of Southwestern R. Bank v. Parsons [Case No. 13,193], decided at the opening of this court, the only distinction being that, in the present case, the bank confesses insolvency, and in the other case there was no such confession. The court is not aware of any case which will warrant its assuming the administration of the estate of a debtor simply upon the ground of insolvency.
If such a case could be found the court will be called upon to administer every estate where the debtor found himself unable to administer it himself conveniently. A creditor in a proper case might come into a court of equity for the appointment of a receiver, but a debtor could not; this, therefore, is not such a case as calls for the interposition of the court, and the prayer of the bill can not be granted. It must be dismissed.
On motion of Mr. Spratt, the following order was entered: On hearing the bill and answers in this case, and the argument of counsel, it is ordered that the bill be dismissed.